By the Court, Wallace, C. J.:
■ It is not disputed that the conversion of the watch and chain, whatever the character of that conversion, occurred not in the county of San Joaquin, where the appellant was convicted, but in the city and county of San Francisco. The offense is embezzlement in the fraudulent conversion of the property by the prisoner to his own use, or secreting it *379with the fraudulent intent upon his part to so convert it— under section five hundred and seven of the Penal Code.
It is true that the property alleged to have been embezzled was received by the prisoner from its owner in the county of San Joaquin; but its receipt constituted no part of the offense within section seven hundred and eighty-one, Penal Code, unless accompanied with the intent at the time upon the part of the prisoner to fraudulently convert the property to his own use.
In view of the question raised at the trial as to the jurisdiction of the authorities in San Joaquin to try the prisoner, it became material to inquire into the intent of the prisoner in receiving the property in that county; and it should have been submitted to the jury to find that intent from the facts and circumstances appearing. Instead of this the jury were, in effect, told by the court that the mere receipt of the ivatch in the county of San Joaquin by the prisoner, regardless of any intent upon his part at the time, concluded him upon the question of jurisdiction made.
Judgment and order denying a new trial reversed, and cause remanded for a new trial.
Mr. Justice Ceookeit did not express an opinion.